In an action to recover damages for medical malpractice, the plaintiff appeals from a judgment of the Supreme Court, Orange County (Williams, J.H.O.), dated March 13, 2001, which, upon a jury verdict, is in favor of the defendant and against her dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, the verdict is supported by a fair interpretation of the evidence (see Nicastro v Park, 113 AD2d 129, 134).
The plaintiffs remaining contentions are either unpreserved for appellate review or without merit. Altman, J.P., Smith, H. Miller and Adams, JJ., concur.